Ackerson, P. J.
(dissenting). I am unable to agree with the majority of the court, that the claimant’s *198cause of action herein against the. state is barred because he did not refile his claim within one year after the passage of chapter 657 of the Laws of' 1915. I believe that it was the intention of the legislature to validate every cause of action growing out of the automobile accident on the state fair grounds at Syracuse on the 16th day of September, 1911, provided a claim properly setting forth such a cause of action should be on file in the clerk’s office of the Court of Claims at any time within one year after the passage of that act, without any reference to the time when that, claim was filed. This claim was on file during the year mentioned in the act. No additional information could be given any one by filing a duplicate. A claimant might well consider that the state did not intend to call upon him for any such act of tautology. Such an act is not called for by any reason which it seems to me ought to govern the judgment of reasonable men. It adds nothing to the force of the claim. It serves no further notice on the state. There is no other duty that it could perform. It is an absolutely useless act.
The law was passed to enable a tribunal to do justice between the state and its citizens and to give validity to a cause of action which had already outlawed under the short two-year statute for filing claims with the Court of Claims. The law, therefore, should be construed in the interests of justice and in view of the intent for which it was passed. The broad principles of justice on which the state expects its legislature and its judicial tribunals to proceed should be readily recognized, and no citizen should be given cause to complain that a court was so dominated by its regard for technicalities that it could not brush them aside and render substantial justice.
Claim dismissed.